Citation Nr: 0830824	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for plantar fasciitis.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel












INTRODUCTION

The veteran served on active duty from September 1982 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

This matter is remanded to the RO for consideration of 
additional evidence submitted by the veteran prior to Board 
review.

In November 2006, the veteran forwarded additional evidence 
directly to the Board. He did not waive initial consideration 
of this material by the RO. The Board sent a letter to the 
veteran in August 2008 notifying the veteran that he had the 
right to have the RO consider the evidence prior to review by 
the Board. In an August 2008 Additional Evidence Response 
Form, the veteran indicated he wanted his case sent back to 
the RO for review of the additional evidence that was 
submitted in his appeal. In these circumstances, the law 
requires that the Board return the appeal to the RO/AMC for 
initial consideration of the new evidence. See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate this claim 
giving consideration to the evidence 
received from the veteran by the Board in 
November 2006. If the benefit sought on 
appeal remains denied, the veteran should 
be provided a SSOC. The SSOC must set 
forth that the additional evidence has 
been considered and contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




